Order denying plaintiff’s motion to direct defendant’s attorney to accept further bills of particulars reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The plaintiff having furnished, by her original bill of particulars and two further bills pursuant to the orders of December 31, 1929, and April 30, 1930, all the information within her knowledge or available to her as to the matters and items contained in said orders, the defendant should accept the further bills served by the plaintiff on or about May 19, 1930, and September 16, 1930. Lazansky, P. J., Young and Tompkins, JJ., concur; Kapper and Hagarty, JJ., dissent and vote to affirm.